Citation Nr: 1811801	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disorder (claimed as a right hand injury), to include as secondary to service-connected degenerative arthritis of the thoracic spine.

2.  Entitlement to service connection for a cervical spine disorder (claimed as a pinched nerve of the C7 vertebra), to include as secondary to service-connected degenerative arthritis of the thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1991 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her current right upper extremity and cervical spine disorders developed as a result of an in-service injury.  Specifically, she asserts that in October 1992 she was struck by several desks in a forklift accident, thereby injuring her right hand, arm, back, and neck.  See, e.g., Statement in Support of Claim (October 2009); Board Hearing Transcript, pp. 5-6 (October 2017).  For the following reasons, the Board finds that a remand is required for additional evidentiary development.  See 38 C.F.R. § 19.9.

In March 2011, the Veteran underwent VA examinations of the peripheral nerves and spine during which she reported symptoms of weakness, tingling, burning, and pain in her right forearm, elbow, hand, and fingers, as well as pain in her thoracic spine area.  She was diagnosed with mild right carpal tunnel syndrome and degenerative disc disease (DDD) of the cervical spine.  The examiner opined that neither disorder was related to the reported in-service injury or secondary to the Veteran's service-connected degenerative arthritis of the thoracic spine.  On review, however, the Board finds, for the reasons discussed below, that this opinion is inadequate and additional examination is needed.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's right upper extremity disorder, the VA examiner explained that the Veteran's symptoms of right upper extremity tingling and burning began in 2009 "while lifting a box."  On review, this characterization of the Veteran's medical history is both inaccurate and incomplete.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).  Notably, the record contains multiple treatment notes reflecting the Veteran's reports of right upper extremity pain and numbness long before the examiner's stated onset of 2009.  For example, an April 1996 treatment note from the San Diego VA Medical Center shows that she complained of upper back pain, right-hand weakness and pain, and intermittent right arm tingling, which she attributed to the 1992 injury.  A December 1999 treatment note likewise shows that the Veteran was treated for "right back pain" and tenderness of the right upper trapezius muscle.  Moreover, the Veteran has consistently alleged that her right upper extremity symptoms have persisted since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In light of the above, the Board finds that a new VA examination and opinion is required to evaluate the Veteran's current right upper extremity disorder/s in the context of her full medical history.

With respect to the Veteran's cervical spine disorder, the March 2011 VA examiner, by way of rationale, noted that a prior radiographic study demonstrated a "normal thoracic spine with no evidence of degenerative changes," and thus opined that there was "no causal relationship" between the Veteran's claimed cervical spine disorder and arthritis of the thoracic spine.  The examiner provided no discussion or opinion regarding whether the Veteran's cervical spine disorder originated due to the 1992 in-service injury.

Initially, the Board observes that the Veteran has been diagnosed with degenerative changes of the thoracic spine.  See, e.g., Thoracic Spine Imaging Report (June 2009) (noting mild degenerative changes at T5-7 with a tiny interior marginal osteophyte).  Thus, the examiner's statement that there is "no evidence of degenerative changes" of the thoracic spine appears to be tenuous at best.  Moreover, the examiner's failure to address the Veteran's assertions of ongoing neck pain since the 1992 injury render the opinion inadequate.  See, e.g., Primary Care Physician Assistant Note (October 2009) (noting complaints of "upper thoracic and lower cervical pain"); Physical Therapy Note (March 2011) (noting the Veteran's reports of chronic neck pain and right shoulder pain with "significant myofascial component").  The Board also notes that the Veteran has reported being told by a VA physician that she had a pinched nerve in her neck.  See Notice of Disagreement (July 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given the above, the Board finds that a new VA examination and opinion is required to evaluate the Veteran's current cervical spine disorder in the context of her full medical history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2018 to the present.

2.  Schedule the Veteran for a VA examination/s to determine the nature and etiology of her claimed right upper extremity and cervical spine disorders, to include carpal tunnel syndrome (and any other nerve impairment) and degenerative disc disease (and any other abnormality of the cervical vertebrae, to include pinched nerve).  Any and all studies, tests, and evaluations deemed necessary by the examiner/s should be performed.

After reviewing the entire claims file, the examiner/s should first clarify the diagnoses pertaining to the Veteran's right upper extremity and cervical spine disorders.  Then, the examiner/s should opine as to the following:

(a) 	Whether it is at least as likely as not (50-percent probability or more) that the Veteran's right upper extremity disorder, to include carpal tunnel syndrome (and any other nerve impairment), was incurred in or aggravated during service, to include as a result of the documented October 1992 incident wherein the Veteran injured her back and right hand.  

	Specifically discuss the April 1996 treatment note from the San Diego VA Medical Center showing the Veteran's complaints of upper back pain, right-hand weakness and pain, and intermittent right arm tingling, which she attributed to the 1992 injury.  Also discuss the December 1999 treatment note showing that the Veteran was treated for "right back pain" and tenderness of the right upper trapezius muscle.  Also discuss the Veteran's competent lay statements that her right upper extremity symptoms have persisted since service.

(b) 	Whether it is at least as likely as not (50-percent probability or more) that the Veteran's right upper extremity disorder was caused or aggravated by her service-connected degenerative arthritis of the thoracic spine.

(c)	Whether it is at least as likely as not (50-percent probability or more) that the Veteran's cervical spine disorder, to include DDD, was incurred in or aggravated during service, to include as a result of the documented October 1992 incident wherein the Veteran injured her back and right hand.

	Specifically discuss the Veteran's assertions of ongoing neck pain since the 1992 injury.  See, e.g., Primary Care Physician Assistant Note (October 2009) (noting complaints of "upper thoracic and lower cervical pain"); Physical Therapy Note (March 2011) (noting the Veteran's reports of chronic neck pain and right shoulder pain with "significant myofascial component").  Also discuss the Veteran's report of being told by a VA physician that she had a pinched nerve in her neck.  See Notice of Disagreement (July 2011).

(b)	Whether it is at least as likely as not (50-percent probability or more) that the Veteran's cervical spine disorder was caused or aggravated by her service-connected degenerative arthritis of the thoracic spine.

	Please note that the Veteran has been diagnosed with arthritis of the thoracic spine.  See Thoracic Spine Imaging Report (June 2009) (noting mild degenerative changes at T5-7 with a tiny interior marginal osteophyte).

3.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

